Exhibit 10.22






[COPYTELE, INC. LETTERHEAD]
 
 
September 9, 2010




Videocon Industries Limited
2nd Floor, Fort House, D.N. Road
Fort, Mumbai 400 001 (INDIA)

Attention: Venugopal N. Dhoot, Director   Naveen Mandhana, Sr. Vice President

 
Dear Sirs:


With respect to the installments of the Technology Transfer Fee scheduled to be
paid by February 16, 2009, November 16, 2009 and August 16, 2010, under the
Amended and Restated Technology License Agreement between Videocon Industries
Limited (“Videocon”) and CopyTele, Inc. (“CopyTele”), dated May 16, 2008 (the
“License Agreement”), CopyTele hereby waives the February 16, 2009, November 16,
2009 and August 16, 2010 due dates for such installment payments on the
condition (i) that Videocon make an additional payment of such installments of
$300,000 no later than November 1, 2010, and (ii) that Videocon and CopyTele
agree upon a mutually acceptable payment schedule for the balance of such
installments prior to December 15, 2010.  Except as specifically set forth
herein, all terms and conditions of the License Agreement shall remain unchanged
and shall continue to be valid and binding upon the parties thereto.



 
Sincerely,
           
COPYTELE, INC.
                   
By:
/s/ Denis A. Krusos
     
Denis A. Krusos
     
Chairman and C.E.O.
 